Case: 14-11541    Date Filed: 12/18/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11541
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cv-03319-RLV



DEMONE HAMILTON,

                                                           Petitioner-Appellant,

                                 versus

WARDEN,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 18, 2015)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-11541     Date Filed: 12/18/2015    Page: 2 of 3


      Demone Hamilton, a Georgia prisoner serving 2 consecutive life sentences,

plus concurrent sentences of 20 and 5 years, appeals from the district court’s denial

of his pro se petition for a writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2254. We granted Hamilton a certificate of appealability on whether his right to

due process was violated when Detective Dean told the jury that Hamilton refused

to provide a post-arrest and post-Miranda statement. Hamilton argues that the

detective’s testimony infringed on his right to remain silent and denied him due

process.

      We review a district court’s denial of a habeas petition de novo, and its

factual findings for clear error. Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir.

2010). However, we may affirm on any ground supported by the record. Trotter v.

Sec’y, Dep’t of Corrs., 535 F.3d 1286, 1291 (11th Cir. 2008).

      It is questionable whether Hamilton fairly presented this claim to the state

courts, but, even if he did, his claim would fail on the merits, and we may affirm

on that ground. See Trotter, 535 F.3d at 1291. Hamilton does not dispute the facts

of the testimony at trial. Detective Dean’s testimony at trial reveals that Hamilton

did provide a post-Miranda statement, and, consequently, there can be no

prejudice from the detective’s comments on Hamilton’s right to remain silent, as

Hamilton never exercised that right. Therefore, Hamilton has not shown a

violation of his right to remain silent or a denial of due process.


                                           2
     Case: 14-11541   Date Filed: 12/18/2015   Page: 3 of 3


AFFIRMED.




                              3